 GENERAL MOTORS CORPORATION, OLDSMOBILE DIVISION2293.By such discrimination including the failure and refusal to reinstate these em-ployees without prejudice to their seniority and other rights and privileges, and bythe prior conduct-of threatening to discharge those employees who' continued to par-ticipate in an economic strike,, the Respondents have interfered with, restrained, andcoerced their employees in the exercise of the rights guaranteed in Section 7 of theAct and have thereby engaged in and are engaging in unfair labor practices withinthe meaning of Section 8 (a) (1) of the Act.4.The aforesaid] unfair,labor practices are unfair labor practices within the mean-ing of Section'2 (6) and (7) of theeAct.[Recommendations omitted from publication.]General Motors Corporation,Oldsmobile Division,Forge Plant,Lansing,Michiganand"International-Die -Sinkers Conference,Lansing Lodge No. 60(Independent),PetitionerandInterna-tionalUnion,United Automobile,Aircraft and AgriculturalImplement Workers of America,UAW--CIO,and' its Local 652.Oase No. 7-RC-2778. October 6,1955 `-DECISION AND DIRECTION OF ELECTIONUpon a'petitionduly filedunder Section 9 (c) of the National LaborRelationsAct, a hearingwas held before L. L. Porterfield,hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error,and are herebyaffirmed.Atthe request of the In-tervenor,the Board,on August 11, 1955,heard oral argument in thiscase.The Board has considered the entire record,the briefs,and theoral argument and finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.-A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1), and Section 2(6) and(7) of the Act.4.On August 20, 1941,after a consent election,the Petitioner wascertified -by the Board as bargainingrepresentative for "all-impressiondie sinkers employed in the manufacture or maintenance of dies usedto complete forgings,including die sinkers on bench, mill,"lathe, andother machines,trim die makers, keller men, excluding supervisors"and other employees.'Since that date, the Employer and the Peti-tioner have entered into a series of contracts covering the above em-ployees who currently number 178 employees.The Petitioner, whichhas traditionally represented departments similar to the type here re-quested, is-seeking to add to its existing unit,,43 other employees who1 34 NLRB 605.114 NLRB No. 54. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDsmaller group of employees, since August 20, 1941, have beenrepresented by the Intervenor as part of a production and maintenanceunit.'The Intervenor opposes the severance of employees from its existingunit and the creation of a new departmental unit. In effect, the Inter-venor is urging the Board to reconsider the case ofAmerican PotashcC Chemical Corporation'and, in addition, contends that the principlesannounced in that case are not applicable to the present case.TheEmployer takes a neutral position.Our holding in the related case ofGeneral Motors Corporation,Chevrolet Forge Plant, Detroit, Michigan,'decided this day, involvingvirtually identical facts,' is dispositive of all material issues raised inthis proceeding.For reasons set forth therein, we find that a depart-mental unit of diesinkers may be appropriate.'Accordingly, we shalldirect a self-determination election among the following employeeswho work in the Employer's die shop 8 at Lansing, Michigan :All die assemblers, die repairmen, tool, guage, and fixture repairmen,grinders-cutter, grinder operators-blanchard, grinder operators,hardeners, inspectors-standard tool, inspectors-tool, die and fixture,radial drill operators, sharpener-tool, sharpener-tool-trainee, tem-plate makers, and die welders, excluding all other employees 9 andsupervisors as defined in the Act.We shall make no final unit determination at this time. If a ma-jority vote for the-Petitioner, they will be taken to have indicated theirdesire to be included in the unit for which the Petitioner was certifiedon August 20, 1941, and the Regional Director conducting the electiondirected herein is instructed to issue a certification of results of electionto that effect.If, however, a majority vote for the Intervenor, theywill be taken to have indicated their desire to remain in the unit of2 The Employer's die shop employees work in two separate areas in a U-shaped building,the ends of the U being connected by a ramp.One area is referred to as the old die shopand the other as the new die shop. Employees currently represented by the Petitionerand Intervenor work side by side in both the old and new die shop, which overall area isknown as department 1535,under the supervision of the die shop superintendent.8 See footnote1, suprad 107 NLRB 1418.6114 NLRB 23461n the cited case, the existing craft group was smaller than the group of employeessought to he severed andadded thereto.In the instant case, the existing craft group isthe larger of the two.4For the reasons stated in his concurrence in the case ofGeneralMotorsCorporation,Chevrolet Forge Plant, Detroit, Michigan, supra,Member Peterson concurs herein.8 Considered as part of the die shop, are two employees who perform die work onsapphire jet blade operations.8There are einployees classified as truckdrivers and chip haulers who work in the dieshopThe, record is not clear as to whether these employees are assigned to and workunder the supervision of the die shop foremanIf,however,they are in fact assigned toand work under the supervision of the die shop foreman,they shall be deemed to beincluded in the voting groupSeeGeneral Motors Corporation,Chevrolet Muncie Division(Forge Plant),114 NLRB 231. GENERAL MOTORS CORPORATION CHEVROLET MUNCIE DIVISION 231production and maintenance employees for which the Intervenor was-certification of results of election to that effect.[Text of Direction of Election omitted from publication.]MEMBER MURDOCK, dissenting :For the reasons stated in my' dissenting opinion in the companioncase ofGeneral Motors Corporation, Chevrolet Forge Plant, Detroit,Michigan," Iwould deny the request for severance of the noncrafts-men, and dismiss the petition.'°114 NLRB 234.General Motors Corporation Chevrolet Muncie Division (ForgePlant)"andInternational Die Sinkers'Conference,Independ-ent, Petitioner.Case No. 35-RC-1146. October 6, 1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John W. Hines, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby afliirmed.2At the request of the Intervenor, the Board, on August 11, 1955,heard oral argument in this case.The Board has considered theentire record, the briefs, and the oral argument and finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner, without opposition from the Employer, seeks tosever from the existing production and maintenance unit, essentiallya departmental unit of the Employer's forge die shop employees ofwhom a substantial number are craftsmen a under separate depart-mental supervision.The Intervenor contends, as its primary position,'The Employer's name appears as corrected at the hearing' The,besring officer permitted the International Union,United Automobile,Aircraft &Agriculturalworkers of America, CIO, dud its Local 499 (UAW-CIO), herein'calledIntervenor,to intervene in this proceeding on the basis of its contractual interest withthe Employer.The hearing officer referred to the Board,foi a ruling thereon,the Intervenor'smotionto dismiss'the petition.For ieusons stated in paragaph 4,infra,the motion is herebydenied.It is conceded that the hidsihkers and tiinimer didmakers are craftsmen.114 NLRB No. 11.